Citation Nr: 1226979	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1941 to December 1945, and from March 1948 to May 1971.  He passed away in August 2007.  At the time of his death, he was in receipt of VA benefits.  The appellant is the Veteran's alleged spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 letter decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she and the Veteran were entered into a common law marriage in the State of Alabama in September 1993.  She related that they lived together from September 1993 to January 2004.  She further claims that she separated, but did not desert, the Veteran because of physical and verbal abuse.  She also stated that the separation was due to her poor health and that she moved so that she could live near friends and relatives who could assist her.  In support of her claim, the appellant submitted statements from her friends who stated that the Veteran and the appellant held themselves out as husband and wife and that they lived together from September 1993 to January 2004.

A review of the claims folder indicates that in an August 1971 application for VA benefits, the Veteran reported marrying P.L.D. and that they divorced in March 1947 ( a copy of the divorce decree is of record).  The record also shows that the Veteran reported marrying E.W. in 1948.  

The Board observes that while the appellant has submitted evidence showing that she entered into a common law marriage with the Veteran, there is also evidence against a finding that the appellant entered into a common law marriage with the Veteran.  For example, the Veteran's Certificate of Death lists the Veteran's marital status as "widowed."  This information was provided by the Veteran's son, M.K.; at the time in which the Certificate was completed.  Also a VA Form 21-8947 from 2002 to 2006 shows that the space in which the name of the Veteran's spouse would be entered was left blank.  

In this case, in order for it to be found that the appellant entered into a common law marriage with the Veteran, the Board must assess the Veteran's intention as to whether he considered himself to have entered into a common law marriage with the appellant.  The Board finds that VA administrative medical records may speak to this issue but that those records have not been obtained and included in the claims folder for review.  As such, the Board finds that a request for VA administrative medical records (i.e., intake forms, next-of-kin notices, etcetera) from the VA Medical Center (VAMC) where the Veteran received services/treatment for the period of 1993 to 2007 should be associated with the claims file for the purpose of identifying how the Veteran reported his marital status (i.e., single, widow, married, divorced), whether he viewed the appellant as a next-of-kin, and whether the appellant was listed on any of the forms as the Veteran's common law spouse.

The appellant should be contacted for the purpose of giving her an opportunity to present documents, such as federal, state, and local tax returns, life insurance policies, credit card accounts, utility bills, etcetera, showing that she and the Veteran were married, that she reported being married from 1993 to 2007, and/or that the Veteran reported being married from 1993 to 2007.  

The appellant also reports, and the file shows, that she receives Social Security Administration (SSA) disability benefits.  The AMC/RO should obtain these records, as well as any records regarding applications for Medicare and Medicaid, for the purpose of determining whether the appellant reported being married to the Veteran to SSA, Medicare, and/or Medicaid, or whether there is any evidence that she was married to the Veteran.

Additionally, the RO/AMC should contact the Veteran's son, M.K.  He was listed on the Certificate of Death as the informant.  His address was also listed on the death certificate.  His brother, R.D.K., was the individual who informed the VA of his father's death.  In order to clear up any confusion concerning the marital status of the appellant and the Veteran, the Veteran's sons should be contacted and asked whether the Veteran and the appellant entered into a common law marriage, and if so, he should be asked to describe the circumstances as to when the marriage occurred, how it happened, and the dates of all cohabitation.  If the sons report that the Veteran and the appellant entered into a common law marriage, they should be asked to provide comments on the circumstances surrounding any periods of separation, including the dates of when such happened as well as the reason why such separation took place.  The Board notes that the sons' addresses are of record.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and ask her to provide additional information with respect to the relationship between the Veteran and herself.  The AMC/RO should advise the appellant that she can submit alternate evidence to support her claim.  Documents which would go towards corroborating the appellant's assertions include billing statements (credit card or utility), state/county/federal tax returns, life insurance policies, vehicle titles showing joint ownership, or checking/savings accounts showing that the Veteran and the appellant lived together (were married) and that they held themselves out to the community as a couple.  Also of interest are any other documents that the appellant may have or that she may be able to obtain that show that she and the Veteran were married, or indicate that she reported being married from 1993 to 2007, or/and suggest that the Veteran reported being married (or being in a common law marriage) from 1993 to 2007.  

The AMC/RO is instructed to inform the appellant that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, the appellant should be advised that her lack of cooperation and the lack of any additional supporting documents from her may detrimentally affect her claim for benefits.  All obtained evidence should be included in the claims folder for future review.  If no additional evidence is received, this should be noted in the claims folder.

2.  The RO/AMC should take appropriate steps to obtain and associate with the claims file VA administrative medical records (i.e., intake forms, next-of-kind notification letters, etcetera) from the VAMCs the Veteran received services/treatment for the period of 1993 to 2007.  This information is requested for the purpose of identifying how the Veteran reported his marital status (i.e., single, widow, married, divorced), and if and how he presented the appellant to the VA.  Of particular interest are the names of any individuals that the Veteran listed as the point-of-contact or next-of-kin that should be contacted in case of an emergency, or in the case of providing extraordinary care while hospitalized (resuscitation or nonrecuscitation orders).  

3.  Contact the SSA and request that it provide the appellant's application for benefits, the SSA decision, as well as all records relied upon in making a decision.  If authorization from the appellant is necessary, attempts should be made to obtain such authorization.  

4.  The RO/AMC should contact the veteran's sons - M.K. and R.D.K.  Both sons should be contacted and asked whether the Veteran and the appellant entered into a common law marriage, and if so, they should be asked to describe the circumstances as to when it happened, how it happened, and the dates of all cohabitation.  Additionally, the sons should be asked to provide any information with respect to any circumstances surrounding any periods of separation, including the dates of when such happened as well as the reason why such took place.  The sons should also be asked to provide additional information with respect to the Veteran's marriage to E.W. in 1948, i.e., whether she was alive at the time of the Veteran's death, if she was divorced from the Veteran.  All information obtained should be included in the claims folder for review.  

5.  After ensuring that all development has been completed in line with 38 C.F.R. § 3.159 (2011), the RO/AMC should readjudicate the claim on appeal.  If the claim continues to be denied, the appellant should be issued a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


